Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action

1. 	The Examiner acknowledges the applicant's amendment filed 10/7/2022. At this point claims 1-7, 9-17, 19-20 are pending in the instant application and ready for examination by the Examiner.

Response to Arguments
2. 	Applicant’s arguments filed on 3/11/ 2022 for claims 1-7. 9-17. 19-20 have been fully considered but are not persuasive.

3.	Applicant’s argument:
II Rejections under 35 U.S.C, § 102 

The Office Action alleges that Kiraly teaches all the elements of independent claim 1. As discussed during the Examiner Interview, Applicant disagrees with this rejection as the distribution of layers in Kiraly differs from the distribution of layers in independent claim 1. As noted above, the “neural-network model” of claim 1 includes three layers: “an input layer,” “a transformation layer,” and “an output layer,” where the “input layer” and the “output layer” are associated with the “data provider system” and the “transformation layer” is associated with the “data processing system.” Kuraly instead, as shown in FIG. 2 of Kiraly, discusses a bifurcated set of layers, where the overall set of layers for the neural network are split at some point, such that “[t]he machine learnt classifier is separated sequentially, so that a first part is performed locally and final part is performed in the cloud.” Kuraly, [0046)).

Examiner’s answer:
 The same reference but different portion recites. ‘In act 32, the result from the remote processor or cloud server is received by the local processor. For example, the output of the part of the neural network applied by the cloud server is received by the processor that performed the local part of the neural network.’ EC: The local processor generating the output can be viewed as a the function of the output layer. (Kiraly, 0090)
4.	Applicant’s argument:
On page 3 of the Office Action, [0046] of Kiraly is cited to as allegedly teaching “receiving, at the data provider system from the data processing system, initial transformed data corresponding to the initial feature data, wherein the initial transformed data is determined by the data processing system processing the initial feature data using a transformation layer of the neural-network model and wherein the transformation layer is secured from the data provider system.” As found in {] [0046] of Kiraly, the portion performed in the cloud is the “final part” of the machine learnt classifier in Kiraly. The “result” returned from the cloud is the output, as found in 4 [0050] “the results from application of the complete neural network are provided back to the local facility, such as back to the same machine that implemented act 16. The results are displayed for diagnosis or prognosis.” This is not same as the “initial transformed data” determined from “a transformation layer of the neural-network model.” In Applicant’s claim 1, similar “results” would not be determined until the processing using the “output layer,” and as previously noted, the output layer processing is performed by the “data provider system.”

Examiner’s answer:
Kiraly 0046 is used to address the claim limitation, ‘…receiving, from the data processing system and at the data provider system, initial transformed data corresponding to the initial feature data, wherein the data processes system processing the initial feature data using a transformation layer of the neural-network model to determine the initial transformed data and wherein the transformation layer is secured from the data provider system;…’
Raw data goes into the claimed data providing system. The processed data from the data provider system is them transferred to the data processing system. The examiner views this as the function of cloud computing. 
Kiraly does recite, ‘final part’ but does not go into any detail what is actually meant by ‘final part.’ That is why the examiner did not recite it. 
	The next limitation was addressed by Kiraly 0050 but now addressed by 0090. Where a local processor receives processed data from the cloud server and processes this information. This returned data being processed at a local level is viewed as a output layer. 


5.	Applicant’s argument:
Additionally, on page 4 of the Office Action, in reference to the claim element of “in response to receiving the initial transformed data, processing, by the data provider system, the initial transformed data using an output layer of the neural network model to determine initial output data, the output layer corresponding to initial output layer parameters and the output layer is secured from the data processing system,” the Office Action states: “(Kiraly, FIG. 2; Kiraly discloses the final layer (output) of the neural network is within a cloud structure and is secured from the data provider system (patient data). )’ Applicant disagrees as this does not teach the previously cited claim element. The referenced claim element recites the opposite, in that the “data provider system” performs processing of the “initial transformed data using an output layer” and “the output layer is secured from the data processing system” (e.g., not the data provider system.}

Examiner’s answer:
Kiraly discloses the final layer (output) of the neural network is within a cloud structure and is secured from the data provider system (patient data). with ‘This activation data is hidden layer data of the neural network and is sent in act 22 to the cloud for continued processing in act 28 via the remainder of the neural network. In such a solution, the institution (i.e., entity at the local facility) retains the original patient data and only the anonymized (secure) feature data, which has no clear resemblance the original patient images, are passed in act 22.’ (Kiraly, fig 2, 0050)


Claim Rejections – 35 USC 102
6. 	(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 4-5, 11, 14-15 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kiraly. (U. S. Patent Publication 20180129900, referred to as Kiraly) The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim 1
Kiraly discloses a computer-implemented method comprising: processing, by a data provider system, initial input data using an input layer of a neural-network model, to determine initial feature data, the input layer corresponding initial input layer parameters (Kiraly, fig 2, 0018, 0036; Figure 2 discloses in ‘original data’ layer. This maps to the ‘input layer’ of a neural network layer. ‘For further protection, the parameters of the layers implemented locally may be encrypted. And ‘ The original data is input to the first layer.’ EC: This discloses that ‘parameters’ are associated with layers of a neural network.); sending, from the data provider system to a data processing system, the initial feature data, wherein the input layer is secured from the data processing system (Kiraly, fig 2; Figure 2 discloses a neural network from layers 1 to K. Layers 1-n can be computed locally, while layers K-1 to K are computed within a cloud structure. EC: This limitation cites 2 systems. The ‘data provider system’ maps to layers 1[Arial font/0xE0]n, while the ‘data processing system’ maps to layers k-1 [Arial font/0xE0] k. The examiner argues that layers 2-K can be computed within a cloud structure and thus securely.); receiving, from the data processing system and at the data provider system, initial transformed data corresponding to the initial feature data, wherein the data processes system processing the initial feature data using a transformation layer of the neural-network model to determine the initial transformed data and wherein the transformation layer is secured from the data provider system (Kiraly, fig 3, 0046, 0050; The cloud application (neural network) returns the results (transformation) to the data provider system. The cloud is secure from the data provider. ‘FIG. 3 shows one embodiment of a method for use of a machine-learnt classifier for more anonymous data transfer. The method is illustrated in the context of medical imaging, but may be applied in other contexts. The machine-learnt classifier is separated sequentially, so that a first part is performed locally and final part is performed in the cloud (see FIG. 2). The first part is used to alter the data to be transmitted. The transmitted data used at the cloud server is more anonymous than original data.’ and ‘This activation data is hidden layer data of the neural network and is sent in act 22 to the cloud for continued processing in act 28 via the remainder of the neural network. In such a solution, the institution (i.e., entity at the local facility) retains the original patient data and only the anonymized (secure) feature data, which has no clear resemblance the original patient images, are passed in act 22.’); in response to receiving the initial transformed data, processing, by the data provider system, the initial transformed data using an output layer of the neural-network model to determine initial output data, the output layer corresponding to initial output layer parameters and the output layer is secured from the data processing system (Kiraly, 0090; ‘In act 32, the result from the remote processor or cloud server is received by the local processor. For example, the output of the part of the neural network applied by the cloud server is received by the processor that performed the local part of the neural network.’ EC: The local processor generating the output can be viewed as a the function of the output layer.); determining, by the data provider system, updated output layer parameters by training the output layer based on the initial output data and target output data (Kiraly, 0039, 0061, 0095;  ‘The machine-learnt classifier is created with training data. The machine-learnt classifier classifies tissue, the patient, or other data. The classification is an identify, a segmentation (e.g., classify where an organ is located), a prognosis, a diagnosis, or other characterization of the data. Samples of input data with ground truth are used to learn to classify, evaluate, or segment by the machine-learnt system based on the input data.’ and ‘The parameters of the part form the layers. For a convolution layer, the parameters may be one or a group of filter kernels applied for that layer. The number of outputs, size of filter kernel, weights, interconnections, or other parameters defining a layer are stored’ with ‘The retraining may be incremental, such as retraining for each verified result or group of verified results. The feedback of the verified result of incorrect classification is used to adjust one or more weights. The adjustment or retraining may be limited to avoid over adjustment. Alternatively, the retraining may be a full retraining, such as using a collection of verified results and corresponding activation data with the original training data to retrain from scratch.’); determining, by the data provider system, updated transformed data corresponding to the initial output data and the target output data (Kiraly, 0040, 0095; ‘Any machine learning or training may be used. In one embodiment, a neural network is used.’ And ‘The feedback of the verified result of incorrect classification is used to adjust one or more weights. The adjustment or retraining may be limited to avoid over adjustment.’); sending, from the data provider system to the data processing system, the updated transformed data (Kiraly, fig 3, 0039; ‘Updated transformed data of applicant maps to ‘corrections.’  Corrections are sent back to the cloud application.’ And ‘Samples of input data with ground truth are used to learn to classify, evaluate, or segment by the machine-learnt system based on the input data. The classifier learns the features of the input data to extract from the training data. Alternatively, the features, at least for the input, are manually programmed, such as filtering the scan data and inputting the results of the filtering. The training relates the input data to the classification through one or more layers.’); receiving, from the data processing system and at the data provider system, updated feature data corresponding to the updated transformed data and initial transformed data (Kiraly, 0051; Both the hidden layer data and the correct label are sent for retraining the cloud based k-n layers in optional act 36.); and in response to receiving the updated feature data, determining, by the data provider system, updated input layer parameters corresponding to the updated feature data and initial feature data. (Kiraly, 0095; In act 36, the machine-learnt classifier is retrained. The retraining may be incremental, such as retraining for each verified result or group of verified results. The feedback of the verified result of incorrect classification is used to adjust one or more weights.)

Claim 4
Kiraly discloses processing, by the data provider system using the input layer and the updated input layer parameters, input data corresponding to an event to determine feature data corresponding to a prediction of the event; sending, to a third system, the updated input layer parameters and updated output layer parameters; sending from the third system to a fourth system, data based at least in part on the updated input layer parameters and updated output layer parameters; and processing, by the fourth system using the data, input data to determine second feature data. (Kiraly, fig 2, 0088; EC: The last five limitations of the independent claim pertains to training of a neural network, this is reflective in the term ‘updated.’ This has already been accomplished by transforming data. Input layer and layers 2-K can be seen as different systems. Information of forwarded feed from one layer to the next layer. And ‘ In other embodiments, the classification is of a type of tissue, membership in a group, prediction of outcome, identification of anatomy, identification of a lesion, stage of disease, or other classification.’ EC: Here Kiraly discloses 6 distinct feature data points.)

Claim 5
Kiraly discloses processing, by the data provider system using the input layer and the updated input layer parameters, input data corresponding to an event to determine feature data corresponding to a prediction of the event (Kiraly, fig 2, 0088; EC: The last five limitations of the independent claim pertains to training of a neural network, this is reflective in the term ‘updated.’ This has already been accomplished by transforming data. Input layer and layers 2-K can be seen as different systems. Information of forwarded feed from one layer to the next layer. And ‘ In other embodiments, the classification is of a type of tissue, membership in a group, prediction of outcome, identification of anatomy, identification of a lesion, stage of disease, or other classification.’ EC: Here Kiraly discloses 6 distinct feature data points.); sending, to the data processing system, the feature data (Kiraly, fig 3; Patient data is sent to the could application.); receiving, at the data provider system from the data processing system, transformed data corresponding to the feature data (Kiraly, 0039, 0040, fig 3, 0051, 0095; the steps of transformed data has already been addressed in the independent claims.); and processing, by the data provider system using the output layer of the neural-network model and the updated output layer parameters, the third transformed data to determine output data representing the prediction. (Kiraly, fig 2, 0088; In other embodiments, the classification is of a type of tissue, membership in a group, prediction of outcome, identification of anatomy, identification of a lesion, stage of disease, or other classification.’ EC: Here Kiraly discloses 6 distinct feature data points. Figure 2 discloses the last layer(s).)

Claim 11
Kiraly discloses A system comprising: at least one processor; and at least one memory including instructions that, when executed by the at least one processor, cause the system to (Kiraly, 0029; The instructions for implementing the processes, methods and/or techniques discussed herein are provided on non-transitory computer-readable storage media or memories, such as a cache, buffer, RAM, removable media, hard drive or other computer readable storage media.): process, by a data provider system, initial input data using an input layer of a neural-network model, to determine initial feature data, the input layer corresponding to initial input layer parameters (Kiraly, fig 2, 0018, 0036; Figure 2 discloses in ‘original data’ layer. This maps to the ‘input layer’ of a neural network layer. ‘For further protection, the parameters of the layers implemented locally may be encrypted. And ‘ The original data is input to the first layer.’ EC: This discloses that ‘parameters’ are associated with layers of a neural network.); send, from the data provider system to a data processing system, the initial feature data, wherein the input layer is secured from the data processing system (Kiraly, fig 2; Figure 2 discloses a neural network from layers 1 to K. Layers 1-n can be computed locally, while layers K-1 to K are computed within a cloud structure. EC: This limitation cites 2 systems. The ‘data provider system’ maps to layers 1[Arial font/0xE0]n, while the ‘data processing system’ maps to layers k-1 [Arial font/0xE0] k. The examiner argues that layers 2-K can be computed within a cloud structure and thus securely.); receive, from the data processing system and at the data provider system, initial transformed data corresponding to the initial feature data, wherein the data processing system processing the initial feature data using a transformation layer of the neural-network model to determine the initial transformed data and wherein the transformation layer is secured from the data provider system (Kiraly, fig 3, 0046, 0050; The cloud application (neural network) returns the results (transformation) to the data provider system. The cloud is secure from the data provider. ‘FIG. 3 shows one embodiment of a method for use of a machine-learnt classifier for more anonymous data transfer. The method is illustrated in the context of medical imaging, but may be applied in other contexts. The machine-learnt classifier is separated sequentially, so that a first part is performed locally and final part is performed in the cloud (see FIG. 2). The first part is used to alter the data to be transmitted. The transmitted data used at the cloud server is more anonymous than original data.’ and ‘This activation data is hidden layer data of the neural network and is sent in act 22 to the cloud for continued processing in act 28 via the remainder of the neural network. In such a solution, the institution (i.e., entity at the local facility) retains the original patient data and only the anonymized (secure) feature data, which has no clear resemblance the original patient images, are passed in act 22.’); in response to receiving the initial transformed data, process, by the data provider system, the initial transformed data using an output layer of the neural-network model to determine initial output data, the output layer corresponding to initial output layer parameters and the output layer is secured from the data processing system (Kiraly, 0090; ‘In act 32, the result from the remote processor or cloud server is received by the local processor. For example, the output of the part of the neural network applied by the cloud server is received by the processor that performed the local part of the neural network.’ EC: The local processor generating the output can be viewed as a the function of the output layer.); determine, by the data provider system, updated output layer parameters by training the output layer based on the initial output data and target output data (Kiraly, 0039, 0061, 0095;  ‘The machine-learnt classifier is created with training data. The machine-learnt classifier classifies tissue, the patient, or other data. The classification is an identify, a segmentation (e.g., classify where an organ is located), a prognosis, a diagnosis, or other characterization of the data. Samples of input data with ground truth are used to learn to classify, evaluate, or segment by the machine-learnt system based on the input data.’ and ‘The parameters of the part form the layers. For a convolution layer, the parameters may be one or a group of filter kernels applied for that layer. The number of outputs, size of filter kernel, weights, interconnections, or other parameters defining a layer are stored’ with ‘The retraining may be incremental, such as retraining for each verified result or group of verified results. The feedback of the verified result of incorrect classification is used to adjust one or more weights. The adjustment or retraining may be limited to avoid over adjustment. Alternatively, the retraining may be a full retraining, such as using a collection of verified results and corresponding activation data with the original training data to retrain from scratch.’); determine, by the data provider system, updated transformed data corresponding to the initial output data and the target output data (Kiraly, 0040, 0095; ‘Any machine learning or training may be used. In one embodiment, a neural network is used.’ And ‘The feedback of the verified result of incorrect classification is used to adjust one or more weights. The adjustment or retraining may be limited to avoid over adjustment.’); sending, from the data provider system to the data processing system, the updated transformed data (Kiraly, fig 3, 0039; ‘Updated transformed data of applicant maps to ‘corrections.’  Corrections are sent back to the cloud application.’ And ‘Samples of input data with ground truth are used to learn to classify, evaluate, or segment by the machine-learnt system based on the input data. The classifier learns the features of the input data to extract from the training data. Alternatively, the features, at least for the input, are manually programmed, such as filtering the scan data and inputting the results of the filtering. The training relates the input data to the classification through one or more layers.’); receive, from the data processing system and at the data provider system, updated feature data corresponding to the updated transformed data and initial transformed data (Kiraly, 0051; Both the hidden layer data and the correct label are sent for retraining the cloud based k-n layers in optional act 36.); and in response to receiving the updated feature data, determine, by the data provider system, updated input layer parameters corresponding to the updated feature data and initial feature data. (Kiraly, 0095; In act 36, the machine-learnt classifier is retrained. The retraining may be incremental, such as retraining for each verified result or group of verified results. The feedback of the verified result of incorrect classification is used to adjust one or more weights.)

Claim 14
Kiraly discloses process, by the data provider system using the input layer and the updated input layer parameters, input data corresponding to an event to determine feature data corresponding to a prediction of the event; send, to a third system, updated input layer parameters and updated output layer parameters; send from the third system to a fourth system, data based at least in part on the updated input layer parameters and updated output layer parameters; and process, by the fourth system using the data, third input data to determine fourth second feature data. (Kiraly, fig 2, 0088; EC: The last five limitations of the independent claim pertains to training of a neural network, this is reflective in the term ‘updated.’ This has already been accomplished by transforming data. Input layer and layers 2-K can be seen as different systems. Information of forwarded feed from one layer to the next layer. And ‘ In other embodiments, the classification is of a type of tissue, membership in a group, prediction of outcome, identification of anatomy, identification of a lesion, stage of disease, or other classification.’ EC: Here Kiraly discloses 6 distinct feature data points.)

Claim 15
Kiraly discloses process, by the data provider system using the input layer and the updated input layer parameters, input data corresponding to an event to determine feature data corresponding to a prediction of the event (Kiraly, fig 2, 0088; EC: The last five limitations of the independent claim pertains to training of a neural network, this is reflective in the term ‘updated.’ This has already been accomplished by transforming data. Input layer and layers 2-K can be seen as different systems. Information of forwarded feed from one layer to the next layer. And ‘ In other embodiments, the classification is of a type of tissue, membership in a group, prediction of outcome, identification of anatomy, identification of a lesion, stage of disease, or other classification.’ EC: Here Kiraly discloses 6 distinct feature data points.); send, to the data processing system, the feature data (Kiraly, fig 3; Patient data is sent to the could application.); receive, at the data provider system from the data processing system, third transformed data corresponding to the feature data (Kiraly, 0039, 0040, fig 3, 0051, 0095; the steps of transformed data has already been addressed in the independent claims.); and process, by the data provider system using the output layer of the neural-network model and the updated output layer parameters, the third transformed data to determine output data representing the prediction. (Kiraly, fig 2, 0088; In other embodiments, the classification is of a type of tissue, membership in a group, prediction of outcome, identification of anatomy, identification of a lesion, stage of disease, or other classification.’ EC: Here Kiraly discloses 6 distinct feature data points. Figure 2 discloses the last layer(s).)

Claim Rejections - 35 USC § 103
7. 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made. 

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claim(s) 2-3, 10, 12-13 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kiraly as applied to claims 1, 4-5 11 and 14-15 above, and further in view of Mehrotra. (‘Elements of Artificial Neural Networks’, referred to as Mehrotra)

Claim 2
Kiraly does not disclose expressly determining, using a loss function, a difference between the initial output data and the target output data; and determining a partial derivative of the difference with respect to the updated transformed data.
Mehrotra discloses determining, using a loss function, a difference between the initial output data and the target output data; and determining a partial derivative of the difference with respect to the updated transformed data. (Mehrotra, p105; The main idea underlying backpropagation is gradient descent. Each weight is updated by a small quantity proportional to the negative of the partial derivative of the mean squared error with respect to that weight. EC: Loss function of applicant maps to ‘mean squared error.) It would have been obvious to one having ordinary skill in the art, having the teachings of Kiraly and Mehrotra before him before the effective filing date of the claimed invention, to modify Kiraly to incorporate basic training concepts of training neural networks of neural networks of Mehrotra. Given the advantage of disclosing the known algorithm of back propagation, mean square value to find distance, the partial derivative for updating values, one having ordinary skill in the art would have been motivated to make this obvious modification.

Claim 3
Kiraly does not disclose expressly determining, using a loss function, a difference between the updated transformed data and the initial transformed data; and determining a partial derivative of the difference with respect to the updated feature data.
Mehrotra discloses determining, using a loss function, a difference between the updated transformed data and the initial transformed data; and determining a partial derivative of the difference with respect to the updated feature data. (Mehrotra, p105; The main idea underlying backpropagation is gradient descent. Each weight is updated by a small quantity proportional to the negative of the partial derivative of the mean squared error with respect to that weight. EC: Loss function of applicant maps to ‘mean squared error.’) It would have been obvious to one having ordinary skill in the art, having the teachings of Kiraly and Mehrotra before him before the effective filing date of the claimed invention, to modify Kiraly to incorporate basic training concepts of training neural networks of neural networks of Mehrotra. Given the advantage of disclosing the known algorithm of back propagation, mean square value to find distance, the partial derivative for updating values, one having ordinary skill in the art would have been motivated to make this obvious modification.

Claim 10
Kiraly does not disclose expressly determining, by a third system, transformation layer parameters corresponding to the transformation layer, the transformation layer parameters based at least in part on a random value; and sending, from the third system to the data processing system, transformation layer parameters.
Mehrotra discloses determining, by a third system, transformation layer parameters corresponding to the transformation layer, the transformation layer parameters based at least in part on a random value (Mehrotra, p76; Algorithm Backpropagation; Start with randomly chosen weights;...); and sending, from the third system to the data processing system, transformation layer parameters. (Mehrotra, p76; Algorithm Backpropagation algorithm starts at the end of a neural network and progresses backwards. Thus going from the 3 tot the 2" layers.) It would have been obvious to one having ordinary skill in the art, having the teachings of Kiraly and Mehrotra before him before the effective filing date of the claimed invention, to modify Kiraly to incorporate basic training concepts of training neural networks of neural networks of Mehrotra. Given the advantage of disclosing the known algorithm of back propagation, mean square value to find distance, the partial derivative for updating values, one having ordinary skill in the art would have been motivated to make this obvious modification.

Claim 12
Kiraly does not disclose expressly determine, using a loss function, a difference between the initial output data and the target output data; and determine a partial derivative of the difference with respect to the updated transformed data.
Mehrotra discloses determine, using a loss function, a difference between the initial output data and the target output data; and determine a partial derivative of the difference with respect to the updated transformed data. (Mehrotra, p105; The main idea underlying backpropagation is gradient descent. Each weight is updated by a small quantity proportional to the negative of the partial derivative of the mean squared error with respect to that weight. EC: Loss function of applicant maps to ‘mean squared error.’) It would have been obvious to one having ordinary skill in the art, having the teachings of Kiraly and Mehrotra before him before the effective filing date of the claimed invention, to modify Kiraly to incorporate basic training concepts of training neural networks of neural networks of Mehrotra. Given the advantage of disclosing the known algorithm of back propagation, mean square value to find distance, the partial derivative for updating values, one having ordinary skill in the art would have been motivated to make this obvious modification.

Claim 13
Kiraly does not disclose expressly determine, using a loss function, a difference between the updated transformed data and the initial transformed data; and determine a partial derivative of the difference with respect to the updated feature data.
Mehrotra discloses determine, using a loss function, a difference between the updated transformed data and the initial transformed data; and determine a partial derivative of the difference with respect to the updated feature data. (Mehrotra, p105; The main idea underlying backpropagation is gradient descent. Each weight is updated by a small quantity proportional to the negative of the partial derivative of the mean squared error with respect to that weight. EC: Loss function of applicant maps to ‘mean squared error.’) It would have been obvious to one having ordinary skill in the art, having the teachings of Kiraly and Mehrotra before him before the effective filing date of the claimed invention, to modify Kiraly to incorporate basic training concepts of training neural networks of neural networks of Mehrotra. Given the advantage of disclosing the known algorithm of back propagation, mean square value to find distance, the partial derivative for updating values, one having ordinary skill in the art would have been motivated to make this obvious modification.

Claim 20
Kiraly does not disclose expressly determine, by a third system, transformation layer parameters corresponding to the transformation layer, the transformation layer parameters based at least in part on a random value; and send, from the third system to the data processing system, the transformation layer parameters.
Mehrotra discloses determine, by a third system, transformation layer parameters corresponding to the transformation layer, the transformation layer parameters based at least in part on a random value (Mehrotra, p76; Algorithm Backpropagation; Start with randomly chosen weights;...); and send, from the third system to the data processing system, the transformation layer parameters. (Mehrotra, p76; Algorithm Backpropagation algorithm starts at the end of a neural network and progresses backwards. Thus going from the 3"¢ tot the 2" layers.) It would have been obvious to one having ordinary skill in the art, having the teachings of Kiraly and Mehrotra before him before the effective filing date of the claimed invention, to modify Kiraly to incorporate basic training concepts of training neural networks of neural networks of Mehrotra. Given the advantage of disclosing the known algorithm of back propagation, mean square value to find distance, the partial derivative for updating values, one having ordinary skill in the art would have been motivated to make this obvious modification.

Claim(s) 6-7 and 16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kiraly as applied to claims 1, 4-5 11 and 14-15 above, and further in view of Jenkins. (U. S. Patent Publication 20140169187, referred to as Jenkins)

Claim 6
Kiraly does not disclose expressly wherein the event corresponds to failure of a component corresponding to the data provider system and wherein the initial input data corresponds to operational data corresponding to the component.
Jenkins discloses wherein the event corresponds to failure of a component corresponding to the data provider system and wherein the initial input data corresponds to operational data corresponding to the component. (Jenkins, 0050; In one example embodiment, network-related information includes one or more of topology information (i.e., an arrangement of the various components (e.g., nodes, links) of a network), capacity information (e.g., a capacity of each node of a network, a capacity of each link of a network), traffic flow information (e.g., a source, destination, and path for each packet of IP traffic), status information (e.q., alarm, fault, and/or failure indications), utilization information (e.g., percentage utilization for link(s) and/or node(s)), network traffic priority information, and/or predetermined protection and/or restoration path information.) It would have been obvious to one having ordinary skill in the art, having the teachings of Kiraly and Jenkins before him before the effective filing date of the claimed invention, to modify Kiraly to incorporate the application having a real world purpose of Jenkins. Given the advantage of disclosing if a network has a potential problem and allowing a proactive response rather than a reactive response, one having ordinary skill in the art would have been motivated to make this obvious modification.

Claim 7
Kiraly does not disclose expressly wherein the event corresponds to a change in a network corresponding to the data provider system and wherein the initial input data corresponds to operational data corresponding to the network.
Jenkins discloses wherein the event corresponds to a change in a network corresponding to the data provider system and wherein the initial input data corresponds to operational data corresponding to the network. (Jenkins, 0137; The example aspects herein provide a procedure, as well as an apparatus, system, and computer program that operate in accordance with the procedure to evaluate a network, such as, for example, an IP network, and to enable simulation of congestion and/or failure of the network, based on bandwidth and/or protection objectives of traffic for each traffic flow, and to reconfigure the network to ensure peak performance.) It would have been obvious to one having ordinary skill in the art, having the teachings of Kiraly and Jenkins before him before the effective filing date of the claimed invention, to modify Kiraly to incorporate the application having a real world purpose of Jenkins. Given the advantage of disclosing if a network has a potential problem and allowing a proactive response rather than a reactive response, one having ordinary skill in the art would have been motivated to make this obvious modification.

Claim 16
Kiraly does not disclose expressly wherein the event corresponds to failure of a component corresponding to the data provider system and wherein the first initial input data corresponds to operational data corresponding to the component.
Jenkins discloses wherein the event corresponds to failure of a component corresponding to the data provider system and wherein the first initial input data corresponds to operational data corresponding to the component. (Jenkins, 0050; In one example embodiment, network-related information includes one or more of topology information (i.e., an arrangement of the various components (e.g., nodes, links) of a network), capacity information (e.g., a capacity of each node of a network, a capacity of each link of a network), traffic flow information (e.g., a source, destination, and path for each packet of IP traffic), status information (e.q., alarm, fault, and/or failure indications), utilization information (e.g., percentage utilization for link(s) and/or node(s)), network traffic priority information, and/or predetermined protection and/or restoration path information.) It would have been obvious to one having ordinary skill in the art, having the teachings of Kiraly and Jenkins before him before the effective filing date of the claimed invention, to modify Kiraly to incorporate the application having a real world purpose of Jenkins. Given the advantage of disclosing if a network has a potential problem and allowing a proactive response rather than a reactive response, one having ordinary skill in the art would have been motivated to make this obvious modification.

Claim 17
Kiraly does not disclose expressly wherein the event corresponds to a change in a network corresponding to the data provider system and wherein the first initial input data corresponds to operational data corresponding to the network.
Jenkins discloses wherein the event corresponds to a change in a network corresponding to the data provider system and wherein the first initial input data corresponds to operational data corresponding to the network. (Jenkins, 0137; The example aspects herein provide a procedure, as well as an apparatus, system, and computer program that operate in accordance with the procedure to evaluate a network, such as, for example, an IP network, and to enable simulation of congestion and/or failure of the network, based on bandwidth and/or protection objectives of traffic for each traffic flow, and to reconfigure the network to ensure peak performance.) It would have been obvious to one having ordinary skill in the art, having the teachings of Kiraly and Jenkins before him before the effective filing date of the claimed invention, to modify Kiraly to incorporate the application having a real world purpose of Jenkins. Given the advantage of disclosing if a network has a potential problem and allowing a proactive response rather than a reactive response, one having ordinary skill in the art would have been motivated to make this obvious modification. Claim(s) 9 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kiraly as applied to claims 1, 4-5 11 and 14-15 above, and further in view of Chen. (U. S. Patent Publication 20190188535, referred to as Chen)

Claim 9
Kiraly does not disclose expressly wherein processing the initial feature data is based at least in part on an affine transformation.
Chen discloses wherein processing the initial feature data is based at least in part on an affine transformation. (Chen, 0022; By handling very low-resolution input images, the coefficient prediction neural network is both fast and effective because the bilateral grid of affine matrices provides a good way to extrapolate the model /transform for application on the high-resolution initial image.) It would have been obvious to one having ordinary skill in the art, having the teachings of Kiraly and Chen before him before the effective filing date of the claimed invention, to modify Kiraly to incorporate the concept of applying an affine transformation of Chen. Given the advantage of either a linear transformation of input or layers output which matches a neural network linear computation, one having ordinary skill in the art would have been motivated to make this obvious modification.

Claim 19
Kiraly does not disclose expressly wherein processing the initial feature data is based at least in part on an affine transformation.
Chen discloses wherein processing the initial feature data is based at least in part on an affine transformation. (Chen, 0022; By handling very low-resolution input images, the coefficient prediction neural network is both fast and effective because the bilateral grid of affine matrices provides a good way to extrapolate the model /transform for application on the high-resolution initial image.) It would have been obvious to one having ordinary skill in the art, having the teachings of Kiraly and Chen before him before the effective filing date of the claimed invention, to modify Kiraly to incorporate the concept of applying an affine transformation of Chen. Given the advantage of either a linear transformation of input or layers output which matches a neural network linear computation, one having ordinary skill in the art would have been motivated to make this obvious modification.

8.	Claims 1-7, 9-17, 19-20 are rejected.

Correspondence Information
9.	Any inquiry concerning this information or related to the subject disclosure should be directed to the Examiner Mr. Peter Coughlan, whose telephone number is (571) 272-5990 (Fax 571-273-5990).  The Examiner can be reached on Monday through Friday from 7:15 a.m. to 3:45 p.m.
	If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor Mr. Michael Huntley can be reached at (303) 297-4307.  .  Any response to this office action should be mailed to:
	Commissioner of Patents and Trademarks, 
	Washington, D. C. 20231;
Hand delivered to:
	Receptionist, 
	Customer Service Window, 
	Randolph Building, 
	401 Dulany Street,
	Alexandria, Virginia 22313,
	(located on the first floor of the south side of the Randolph Building);
or faxed to:
	(571) 272-3150 (for formal communications intended for entry.)
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHAEL J HUNTLEY/Supervisory Patent Examiner, Art Unit 2129